Citation Nr: 1032154	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  04-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1969 to November 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a December 2002 rating decision 
of the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for PTSD.  In November 2006 and in May 2007, the case 
was remanded for additional development.  In a decision issued in 
April 2009, the Board denied the Veteran's claim.  He appealed 
that decision to the Court.  In October 2009, the Court vacated 
the April 2009 Board decision and remanded the matter for 
readjudication consistent with instructions outlined in an 
October 2009 Joint Motion for Remand (Joint Motion) by the 
parties.  In August 2010, additional argument and evidence was 
received from the Veteran's attorney without a waiver of initial 
agency of original jurisdiction (AOJ) consideration.

The appeal is REMANDED to the Houston, Texas RO.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran's postservice treatment records show he has been 
given a diagnosis of PTSD.  His service personnel records reflect 
that he served in Vietnam from November 1969 to November 1970 
with the HHC 864th Engineer Battalion, and that his military 
occupational specialty (MOS) was plumber.  The Veteran has 
submitted various statements identifying his alleged stressor 
events in service; they include: seeing comrades killed and 
bodies decapitated, without limbs and decomposed; seeing a fellow 
serviceman fall into a rock crusher from fatigue on Whiskey 
Mountain; being almost killed in a firefight; receiving incoming 
rocket fire on a daily basis while stationed at Whiskey Mountain, 
Na Trang, and Pien Thiet, and living in bunkers because of the 
incoming fire; participating in mine sweeps of the roads and 
culverts along Hwy 1; and receiving inadequate training prior to 
his deployment to Vietnam.  [Notably, research of the U.S. Army 
Casualty data and available Daily Staff Journals by the 35th 
Engineer Group and the 18th Engineer Brigade could not verify any 
U.S. casualties involving a crusher for the 864th Engineer 
Battalion at Whiskey Mountain from February 1 to April 30, 1970 
(the timeframe provided by the RO based on the Veteran's 
nonspecific accounts).]

The Board's May 2007 remand instructed the RO to ask the Veteran 
to provide specific information regarding the stressors he 
believed were associated with his PTSD (and to provide as many 
details regarding the dates and circumstances as possible), and 
then contact the United States Joint Services Records Research 
Center (JSRRC) to attempt to verify all of the Veteran's claimed 
stressors.  In particular, the Board instructed, "A copy of the 
veteran's personnel records should be forwarded along with the 
request.  If feasible, a unit history should be obtained for the 
veteran's unit while he served in Vietnam.  Upon receipt of a 
response from JSRRC, the RO should determine whether the received 
materials corroborate a claimed in-service stressor or 
stressors."

The October 2009 Joint Motion found that although the RO 
requested information regarding a specific claimed stressor from 
the U.S. Armed Service Center for Unit Records, information 
regarding the Veteran's unit history was not requested, and that 
therefore a remand to attempt to obtain the unit history for the 
Veteran's unit in Vietnam is necessary.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Notably, the Court-endorsed Joint Motion 
is the "law of the case" in this matter. 

The Board also notes that effective July 12, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and adding a new paragraph (f)(3) that 
states (with added emphasis):

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire; including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

As the provisions of this amendment apply to the instant claim 
(as a claim pending before VA on or after July 12, 2010 because 
the Court vacated a Board decision and remanded it for 
readjudication), on remand, consideration should be given to 
these new PTSD regulations.  

The Board notes that the most recent VA psychiatric evaluation of 
the Veteran in January 2009 found he did not have a diagnosis of 
PTSD in accordance with DSM-IV.  That the Joint Motion seeks 
further stressor verification suggests that another VA 
examination (in light of the complete record) to determine 
whether the Veteran has a diagnosis of PTSD in accordance with 
DSM-IV is necessary.  

Finally, in August 2010, the Veteran's attorney submitted 
argument and new evidence (which includes a stressor statement 
from the Veteran, pictures from his service in Vietnam, and 
copies of correspondence between the Veteran and a serviceman 
with whom he served in Vietnam).  This evidence is pertinent to 
the Veteran's claim, but has not been considered by the RO, and 
neither the Veteran nor his attorney has waived initial AOJ 
consideration of this evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's May 2007 
remand instructed) contact the JSRRC and 
obtain for the record a copy of the unit 
history for the Veteran's unit (the HHC 864th 
Engineer Battalion) while he served in 
Vietnam.  If for any reason such records are 
unavailable, the reason for their 
unavailability must be explained for the 
record.  The RO should then make any further 
stressor determination indicated by the 
additional information received.

2. 	The RO should also arrange for the 
Veteran to be examined by a psychiatrist to 
determine whether he has a diagnosis of PTSD 
in accordance with DSM-IV related to an 
alleged stressor(s) in service.  The examiner 
should be advised of what stressor(s) is/are 
corroborated.  The Veteran's claims file (to 
include this remand) and the new PTSD 
regulations outlined in 38 C.F.R. 
§ 3.304(f)(3), must be reviewed by the 
examiner in conjunction with the examination.  
The examination and the report thereof must 
be in accordance with DSM-IV.  Following 
examination of the Veteran, and review of 
pertinent medical history, the examiner 
should (a) Identify the Veteran's current 
psychiatric disorder.  (b) If PTSD is 
diagnosed, identify the stressor(s) that 
support such diagnosis.  (c) If PTSD is not 
diagnosed, explain why the Veteran does not 
meet the criteria for this diagnosis (to 
include comment on the diagnoses of 
PTSD/possible PTSD in the record, including 
in December 2004.  The examiner must explain 
the rationale for all opinions given.

3. 	The RO should then review the file 
(to specifically include consideration of the 
evidence the Veteran's attorney submitted to 
the Board without a waiver of RO review) and 
re-adjudicate the claim (with consideration 
given to the new PTSD regulations outlined in 
38 C.F.R. § 3.304(f)(3)).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his attorney the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of the 
Court as expressed in the Joint Motion, and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

